--Y




OFFICE OFTHEAIl-ORNEY    GENERALOFTEXAg
                   AU8TlN




                                           riioa    or    thir     am-
                                           stated        ha8     b4aa




                                  tatloo maa pro&m cUa-
                                  llmlt&  tie1iIpar-
                                 taent 84Oll1emnd   cl&e
                            a,     thamr0n, SW
                          itIt 8 taalaing 8ehool
                      rowaga plant   operatorm
                                             wh4 aA-0
                 c.h*r~rlouo ntar on6 8wag;O utfl-
                h4ut th4 stat**
     wAfthoagh thir 8ohfaolts voluntary, the
~mponiro has bean far boyend ex~6tationl. A8
l sattierof r80t, it a0  so nil  rOorfvr6 that
wa4    thirtr   41" f4rtp   otlla* eater   have    14llorpd
this aru~p;leset br Tam..    It lms baoon# 10
lartjpthat ooo~~rative rrrmgom*nta   w41e work-
a6 out with .A. 6: M. Coll#& for holdin@ tha
                                                        - .- ._




sahool at their Institution. The State Cepart-
sent oi Vocational Eduoatlon was also invited
into the pfature to assist with the instructlon-
al k3ork.
        *The aoxt sahool sponsored by this Sapart-
ment will be halb at Colleqe Ctation "ebruary 19-
es. The lectures lnolude such top108 as sanitary
problems    or itcpoundingressrvolr~~,the wntrol
of mlarosooplo organisms in watar reservolm,
conservation of 5ur vetor res~~roos, stream pol-
lution by 1. C. .:ultivanof the 3. I;,.    Fubllo
Bealtb Ceruioe; legal aspacts of strsam pollu-
tion, preparing for (~llt~~‘~wboles, the watsr works
ratingi   systcur or tha state Dqmrtnsnt   af Health,
luono~Ios of water troatmat, water treatment
problefssin sulphur produotion, coaSulatlon ax-
gdrlbnoaa, iron rhmoval,0aonMAon of vmtar,
various sewage problms, laboratory       praotioes
la a writteh lx&&lation.
     *This mss method of taking the Stats Board
of Health sanitation and health proteatlon  pro-
gxwm to the rater works and. sowage works fntar-
nity or this State is, as we latsrpret it, In
lfn8 with ths dutfs  lrsel&asQ to the Stste Roard
0r malth in th8 pnv4ntioa and spread 0s air-
ease and has bean iouna to be ths moat praotioal
ana feasible one progru8 yet d0w0pea.
     ‘Instruotl08   Is not
                        gir8n  only by mm fro&
the State Depa+tzmt     Health but al80 other
                        of
qualified men seleotod who are specfalists Fn
their line. Ths sttauhe4 prq,ram oo~ers mars
fully the variorrssaglss a? tks mter and ssvmgs
instruction that 18 to bs off6re4. You ~111
further not@ that the meals tor the attendaat8
or students will ba aervod lo ths collegs mss
Ball an4 Eomltory apa     haa bean made avall-
able for the attenCants. All olauses will be
held in the classroom of the college buildings
and college laboratory.
     *?lnc~ sane question has arisen about ox-
psnaes to conventions and sime this is .striot-
ly a school ah& in no aeosa a Qohveution, m
Ekmonblo       Oaor68 pi.COX, Pa&a b


       are writing to ln~uIro v&other  or not In your
       opinion the exponoso~laourrod la holding thlo
       00~001 OS oerrylag tax-ward thio progran or pro-
       ventloa and spread 0r water-born0 Ulaoaoee 10
       1ogitImate. The only expense Incrirnd by the
       State Em~rtaent of lioolthI0 the travollIng
       OS~~MOS  0r the peroonnol or the zeprrtient OX-
       gaged and participating In conducting thI0
       oohool."
               Ko   puot8   iron   pur     letter     or   February      16, 1.010,
8~   r0lf0m2

               ~~d~~O0~       is   rmrds   to   ay   letter   to   YOU   or
       ootobor 31, lcw, In ahloh a000ription0 0r ao-
       tlvltioo of oertaia dlvIoIono or the SltatoRoalth
       Dop8rtmoat wore givan. Among thee8 otatolunto
       we oao Mrkod K, ssllk .SooiInw. A8 the tIao 10
       near at hand r0r the openlag of tCl0 %siIaor in
       Dallas 4~ Earoh 4, It booomoo aoooooary to &ok
       your opialoa on the quootion of whether or not
       oo,playoooof thI0 Lwp utwntlttondliq    thio
       sunbar a0 i.astruotoroaad otudoats ~111 bo al-
       lowd their oxponooo rcr thia purpooo.
            “For your frrrtherlnformatian, there lo
       ln8lo~od 4 Pl-OgN af thI& Saninar rhloh io bo-.
       lag oonduotod JoIat&$ BJ the a. 3. Fublia Realth
       .2orvIao,Texas 9tak'~soard of 3oalth and the
       Dali- City RoUth r)sprrtmnt. Thr ~S~OOO of
       the 8asIn~r la to afford olty and oouaty beinlth
       orriolals, iaapooton and Etilk oupw~l~ro,    a8
       ~11 ao @t&or pormoao lntorootod In allk Oulta-
       tioa, an opportonlty to obtain Instruotions wlth-
       out ooot or tu1tioa trsm oxperto in thlr pwtlo-
       liar rim.    The pro@8ku a,rnn&ed. i# vary OPIP-
       prehensive and 0111 oarmum all tho tImo allotted
       for holding the SmInar.   Entortaimaeat foataroo
       ouch as are umall~ round at conveatlono an not
       jxovlded ior oithsr br raising noeossery flnanaos
       or tho allotment of tIm.    Thio 18 otriotly a
       8ChOOl and in a0 OO~eO a oonvS!at~on~
             *AS this Reafnar la ror tho sol4 purpooe or
        dk000d~atiag tir0r~ti0a to porsoao eaeptged la
        publie hoaltb work In rohatiao to tranouAo6Ion
        of di06aoe through Illilk  aad titimatoly arrordiryp
        a wane or *prsvention     or lnreotlon or a conta~1ouo
Honorable oo+rga ?p.Cox, Fw50 4


        dlooooa offectlag the livoo 0r eitlomo within
        tho Sot.', It IO believed that Artiolo 4419 of
        the Eevleed Civil ftatutoo Or 1985 arrordo ample
        authority for enployooo or the State Eealth Ds-
        partamt gartIolpatIng thoroln.-
                 Artfolo         4419,   Vernon*8   bnaotated   Girl1 ,Ftatutoo,
above       roterred       t.0   in your letter0     or   Inquiry, read8 an r0z-
low     :

              'The state Bcnrd 0r Eeolth elm11 have gonor-
        al soporrIslon mindoontrol    0r all mottaro por-
        talnlng to the healtt or c~tioeno 0r thlo State,
        as provided heroin. Zt shall make a ltudy of
        th0 OaUOOO OBd p~YWtiOB      Or infOOtiOn Of OOo-
        tagi0w di00a000 aireating the live0 or 0itio0w
        nlthln this Stoto oml exaept lo othmwloe provided
        In thlo shaptsr oh611 &arm Ulmotlon and oontral
        of all &otter8 of qwrontiao rygulotloao and on-
        rorooaoat and ohol2 bore fall power and author-
        ity to prevent the lntronoo o? luoh dIooaooo
        ?rtm point8 without tha Soto, and oholl have
        dlrootlon and oontml o ver    lanltory on4 quoron-
        tine soooureo for dealing with all CIo~ooo with-
        in the Sata    and to aupprooo or&o mid provoat
        their lp r o a d.The prooldosit oi the board cboll.
        hove charge of aad otqmrlatond    the admlaiotn-
        tlon of all neattore .partainingto State    paarea-
        tiao.*
             Uador the heading bf Ealataaonor lnd Elomllanrouo
0r    the Om.eral rpproprlation Bill (smite Bill 80. 467, Aot8
Of    tha 46th iegfolaturo) for the stat8 Board and Departrcoat
0r    Boalth we rind the rOii03fiagr
            ~kcalatoaanaeaad uiocolloaeouo                   For thoBor8 md5.q
                                                          August Sl,   P1ugwt 81,
                                                            1940         1841
            1.   zxtsplieaand equtpont  ror
                 salaria I-ropocotlcmto bo
                 used In oooperatfoa with the
                 stat0 50tm 0f c0ar0i r0r
                 trsatment of the lmaao. . . .$ l,Q65.00 8                 l,OW.OO
            E.   sup~liro ror Indexing Birth
                 and Death CsrtifIeat6c aad
                 contlngoncieo to be aapple-
                 mental by Xorko Progreos Ad+,
                 miol5tratiMi In the ammnt
                 0r (~so,ocm.oo) . . . . . .                    2,SQQ.QO   f,SQo.oQ
                                                                                             .w? ,.



    3.
                                                                             3    E,600.00

    4.    Root on Tabulhtiag ::aohlne. .                                          1,500.00
    5.    traveling ~xperi~~ea,
                              mtiro i?e-
          partiaont. . . .>. . . . . . .                                         27,080.oo
    6.    Fostage . . . . . . . . . . . .                                         5,500.QO
    7.    :.urttpgone . . . , . . . . . .                                           100.00
    8.    support, mdmmano~    ana artra
          P;elpfor Laboratory, 1108alary
          to srosed 3100.00 9er month and
          fator
              mklng and dlstrlbutlng Tor-
          018, typhoid Yaoalne and antl-
          rabim Vsooino . . . . . . . .   14.Y50.00                              14,950 lo o
    9.    rrint:n(b. . . . . . . . . . .                         2,%30.00         & ,500.00

    10.   orriot :xq~Uea and xqu~ipuent,
          Pela9hoae. Tole@aph, treight,
          cartage, xxpresa, Box Rent and
          Contingwloior. . . . . . . . .                         s,wo.oo

    11. 5aer~       Fiopalr,fmIerp1 Plant
                   . . . . . . . . . . . .                         aoo.00

    ia.   3~s   a~4 %b8oriptions                . . . .            800.00

    13. Educ~tloual, ~*&luel, t*uclor;l,
        Janitorand Oenor81 Cpenting
        .'rU99liO%. . . . .
                       l      . . . . .  l                         E.S.00

    14. ::ar;plea
                colhoted by Food ancl
        xug xnepeotor*. . . . . . . .                              300 .oo

    1s. mxpsnees for csollratlngand aa-
        mmbllng suah teohnioal iafcirmk
        tion a6 la esl8ontialto the oon-
        trol of salt water gollutioa at-
        faotlng the AngeliAn, Neofaerand
          ;SabFns F ivsrs.   .   .   .       . _ .~ .a~ .   :-   s,000.00




I
Ronorablo      Goor


          In the gelleial ridor of the oenaral Approprla-
tfon Bill, under the heading *Tra~4ll~g Xx945404w, w8 ?l~d
the last pragra9h o? S4ctIoA 3, proriding:
            %o monsp her4i.Aappropriated shall ltor
      be e&ant to Ppy th4 traveling           of an7
                                    lx p o A888
      Stats 41nplo744to 4~7 t794 of oomratlon wlth-
      iA this St4t4 pr without th8 Stat8."
                                        headlng
          SubdirIQion(j) under th8 841114           of *Travel-
iBg Expe54.e", provide4 a4 r0iionr;
             “Bxaept   a8 Oth4Nl88 4pmlfIA4ll7 8xempt08,
      the prorIaio~# of this Aot ah411 al40 apply to
      Npartraent     h44d8 aAd iwmbera of Cofw4I8410n8."
          ‘se quote from our opinion Ro. O-1198,   written  bjr
BoAOrabl4 R. W. Fairchild,  A84iStMt  AttOrA67   OlAerti,  di-
rooted ta RoAOrabl4 Clifford 3. JOA44, FF44id4At, %X44
T8OhnOloglO41 C0114g0, LUbboOk, Tour, ae iollmn~
           "fn d4t4ml~ing whot&r rsImbtm44rmat m47
      be 5lAd4for tr4vo11n$ expa4e4 IA 4A7 event, it
      mU8t b4 ~OO~AiZiOd tht  I)0 ~iJXbtU4OSl4flt IEef b4
      had unl.84 th8 9urpo40 of the trl9 opoa whleh
      ruoh erpekkm.8wore iA0Wr.d -8 the aooom9llrh-
      ment or *Stato*a bu8ine88.’
            -*State*8 buaInoOas,*48 relaks   to the au-
      thorit of a 64prtmnt     to inour travoliag ox-
      pan404 to be paid by the 8tato,   8sems to tll to
      4Icbpdy at 14aot th4 followlag ele&oAtrr

           -1. A r448emablo. 8ub8t8&ial,   and dirvot
      relation betwosn the bruin448 to b8 truurOt46 011
      th6 trip and th0 Mt3O~JiiiUhM5t Of th0 fUB8tiOB4
      0r gorfmuuent oAtrwt4d ta tho particular    deprt-
      merit.

           -3. R rea8onabl4, substacItia1, and Ulnct
      r4latioAship bbtW4OA the slsthodb7 whlsh th8
      gartlcular bu8in484 Is intended to aooonpli8h
      th4 function oi Owerrm&nt entru4tsd   to the do-
      part&ant, ant?the powers &Fant%d the Q49amt
      br law for the eoooaplI8hmont of sluoh fu5ction4.n

           E:aquote iMpp OpiAiOB WO. O-1737, WrittOA b7 ROAAr-
abls I. 7;.Bairahlld, Weeiatant Attome     $oA4r41, aMre448d
to tBs stats  nepsrtment of Muoation,  Awtln,   Texa4, as fol-
10w4:
FZnorabls tiorge %:.Cox,   page   7


            Vbvlousip It oould not have been Intended
     by the Legislature that the restrlatlon against
     PyiAg treive11ngex~enaee to ooavcntions 4hou1e
     apply to authorize6 meetings called by at;enciee
     cifgcvornmmt    for the purpose of accorapllahlng
     ths fUAOtiOA4 Of ~Overn&iOALi.U$OS8dUpOA thW.
     To apply suoh a coA4truotioA would be to impute
     to tho Legislature the Intent to paralyze by in-
     direction the admIAistr4tioA of the very 4??4iX0
     of goverAzeAt for whfoh appropriations were a4d4
     at length In "anate Bill 4%Z7of the 46th Legis-
     lature. ;feare impelled, therefore, to the con-
     clu5lon   that the LeglSlature used the word '*uon-
     vent iQA' ln its oopeaial or poptiaC, rather   than
     lt~ brcmd, 4IgAIfIcanos, oo~vsyi5g the 1408,
     generally, of a 8mrttIAgof membors or delegates
     or 4 private org8nlutfon, party, olub, soolety,
     or the like, for the ao8omplIshmoAt of 4~18 eom-
     &OA object."
            You st4te    In your lstters  of inquiry that the
an17 4xp4544 loaurred by the State Dep8rtment of Realth
wotid be the trrveling lx9ons44 of the personnel of the
zop8rtiont engaged in and flrtlalpting IA conduotlng theso
schools. icebelieve that the purposes or the trip8 abave
fh0KitiOA.d and the oondwting      of 44id 40hoo14 whenb7 suoh
lx~4n444   ue   inourr4d   would b4 ths aooompllshmsnt of *,3tat4*8
business". Futhermre, a reaSon8ble, substantial, and dl-
reot relation 4xist4 bstwwn the busInes4 to be traAsa0tad
on these tripe and the seoomplIshment of the fnnotlonr.of
~or4rzamnt    entrust46   to your partloulsr departtwnt.
          Therefore, 704 are ratapeotfully    adrisod that it
la the opinion of this dspartoont that your question as
presented in your letter of February     15, 1940, and a Sl.mI-
14r pueStloA pre4onWd in your letter of Februclry16, 1940,
must he answered ln tho affirmative.

          frU8ti5@ that the foregoing fully e5mwer4 your
Inquiry, we remain


   ApPROVEj?~~ 27, 1940